APPENDIX D |
2120 ~ Served. 2121 — Served
“2220-NotServed =. 2221 - Not Served

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication
_ SUMMONS __. ALIAS -- SUMMONS

    

ev: 4/09/10) CCCH 0100:A

      
 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT - CHANCERY DIVISION

2015CH1G TIO
Nationstar Mortgage LLC No. c SLENDAR/ ROON 59
PLAINTIFF TIME OOFDO —
Owner Gocurpiec
Vv. 4909 N. Kruger Avenue
Chicago, IL 60630 beep py!
Ansarullah H. Dawoudi a/k/a Ansarullah Habeebullah S. if I GhAOl ie
Dawoudi; Daphne Dawoudi; Unknown Ownets and Case Management Date: |
Nonrecord Claimants Time: ID. 0D Cy
DEFENDANTS Courtroom No, 2 g

MORTGAGE FORECLOSURE SUMMONS
To each defendant: See Attached Service List
YOU ARE SUMMONED and required to file'an appearance, pay the filing fee (unless the Court determines
you cannot afford to pay this fee), and answer or otherwise plead in response to the attached Complaint within 30- :
days. A copy of the Complaint is attached to this Summons. You can file your appearance and pleadings in the office
of the Clerk of this Court in Room 802 of the Richard J. Daley Center, 50 'W. Washington St., Chicago, Illinois 60602,

Monday through Friday between the hours of 8:30 A.M. and 4:30 P.M,

YOU MAY STILL BE ABLE TO SAVE YOUR HOME.
DO NOT IGNORE THIS DOCUMENT.
GO TO PAGE 2 OF THIS SUMMONS
FOR INFORMATION ON FREE HELP FROM THE COURT.

      
 

   

 

     
   
   
 

  
  

You must file within 30 days after service of this summons, not counting the day of:service.
IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE RELIEF
- REQUESTED IN THE COMPLAINT.

To the officer: :

This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this: summons shall be-
returned so endorsed. This summons may not be served later than 30 days after its date.

. NOTE: This law firm is a debét-collector,

Atty No.: 21762 Wig hRasty

 

BAEC

 

 

 

Name: Codilis & Associates, P.C,
Atty. for: Plaintiff:
Address: 15W030 North Frontage Road, Suite 100

City/State/Zip: Burr Ridge, IL 60527

 

 

  

 

Telephone: (630) 794-5300 (To be ingenteckby pettehee n 90; . ‘With defendant
or other'pérgoh es BOF
i ee
Service by Facsimile Transmission will be accepted at: SS %e et
(Area Code) (Faesiipile Telepttone NMambco. +: ¢O

fn, Cr POU yt

  

(Rev. 4/09/10) CCH 0100.B -
IMPORTANT INFORMATION FOR HOMEOWNERS IN FORECLOSURE
HOW TO SAVE YOUR PROPERTY - PLEASE READ - DO NOT IGNORE

1. POSSESSION: The lawful occupants of a home have the right to live in the home until a judge enters an order for
possession. In most cases, if you continue to live in your home, you will have at Jeast nine (9) moriths before you have
to move.

2, OWNERSHIP: You continue:to.own-your home until the court rules otherwise.

  
 

 

 

there is any way to

 

 

     
  

 

3. WORKOUT OPTIONS: The mortgage company does:not want to foreclose on your home if
avoid it. Call your mortgage company: Nationstar Mortgage . 7
or its attorneys to find-out the alternatives to foreclosure. Call 1-877-895-2444 to. obtain help in finding a HUD-
certified housing counselor. To get help filing an Appearance and-Answer, contact:-the Chancery Division Advice.
Desk, Room 1303 of the Richard J. Daley Center, 50 W. Washington St., Chicago, IL 60602, Monday through
Friday, 9:00 A.M. to 4:00 P.M. THESE SERVICES ARE FREE.. Go to “Notice to Homeowners” after Page 3-of
this Summons. ,

    
     
 
    
      
   
 

 
  
  

  
  
 

 

 

 

4. LAWYER: If you do not have a lawyer, you may contact CARPLS Legal. Aid Hotline at.(312) 738-9200 for legal
advice or visit the Advice Desk (see above). You may. also call Chicago Volunteer Legal Services.at.(312) 332-1624 or the
Legal Assistance Foundation of Metropolitan Chicago at.(312) 341-1070. os

  
  

5: MEDIATION: Ifyou need help negotiating with your lender, ask the judge to refer your case to mediation. .
Mediation is.a chance to talk with your lender and try to work out an agreement with the help of-a knowledgeable,
neutral person. Mediation requires the appearance of you and your lender. Please see-#3 above for help.

 

 

 

   
      
   
 

 
 
  

 

 

 

 

6. REINSTATEMENT: As the homeowner you have the right to bring the mortgage current (that means paying all
Jate payments, penalties, fees and costs) within 90 days after you receive the summons,

7. REDEMPTION: As the homeowner you have the right to sell your home, refinance, or pay off the loan during the
redemption period, which is at least seven (7) months after you receive the summons.

8. PAYOFF AMOUNT: You have the tight to obtain a written statement of the amount necessary to pay off your loan:
Your mortgagé company (identified in #3 above) must provide you this statement within 10 business days of receiving
your request, provided that your request is in writing and includes your nate, the address of the property, and the
mortgage account or loan number. Your first payoff statement will be free.

9, SURPLUS: As the homeowner you have the right to petition the court for any excess money (Le., if your home is
sold for more than you owe) that results from a foreclosure sale of your home. In many cases you do not need a lawyer
to do this. The Chancery Division Advice Desk, Room 1303 of the Richard J. Daley Center, will assist you in preparing ‘ -

all the necessary papers at no.charge. The Advice Desk is open Monday through Friday, 9:00 A.M. to 4:00-P.M.

10. GET ADVICE: This information does not replace the advice of a professional. You may have other options. Get ;
professional advice from a lawyer or HUD-certified housing counselor about your rights and options to avoid foreclosure.
(See # 3 above.) ,

  

   
  

° PROCERD WITT CATITION, Vr a =
11. PROCEED WITH CAUTION: YOU MAY BE CONTACTED BY PEOPLE OFFERING TO HELP YOU
AVOID FORECLOSURE. BEFORE ENTERING INTO ANY TRANSACTION ‘WITH PEOPLE OFFERING

TO. HELP YOU, PLEASE CONTACT A LAWYER, GOVERNMENT OFFICIAL, OR HUD-CERTIFIED

HOUSING COUNSELOR FOR eee ec ld

 
  

   
 
 
 
 

 
    

(Rev. 4/09/10) CCH 0100 B
INFORMACION IMPORTANTE PARA PROPIETARIOS DE CASA EN PROCESO DE EJECUCION

 

HIPOTECARIA:.
COMO SALVAR SU CASA - POR FAVOR LEA ESTO ~.NO LO IGNORE -USTED HA RECIBO UN DOCUMENTO
LEGAL PORQUE HA SIDO DEMANDADO POR SU BANCO HIPOTECARIO
1. POSESION; Los ocupantes legitimos de la vivienda tienen el derecho de vivir en la casa hasta que el juez emita, por
escrito, una Orden de Posesidn judicial. En la mayorfa de los casos, si continia viviendo en.su casa, tendré por lo menos:
nueve (9) meses antes que tenga que mudarse.

2. TITULARIDAD: Usted sigue siendo propietario de su ‘casa hasta que el juez emita una decisién contraria.

    
      
   
      
   

3. OPCIONES DE NEGOCIACION; E] prestamista hipotecario no quiere ejecutar sobre su casa si hay alguna.
nianera de evitarlo, Llame-a su prestamista hipotecario: Nationstar Mortgage
.0.a.sus abogados para averiguar las alternativas a la ejecucién hipotecaria. Llame 1- -877-895-2444 para obtener’
ayuda-en buscar un consejero de vivienda certificado por el Departamento de Vivienda y Desarrollo Urbano
(HUD en ingles). Para obtener ayuda en archivar su Comparecencia en Juicio 0 Contestacién.a la Demanda,
‘acuda ala Mesa de Consejo de la Divisién de Chancery, Cuarto 1303 del Centro Daley, 50 W. Washington St.,
Chicago, IL 60602, lunes a viernes de 9:00 A.M, a 4:00 P.M. ESTOS SERVICIOS SON GRATUITOS.. Véase la
“Notificacién a Propietarios de Casa” después: de la pagina 3 de este Emplazamiento,. :

   

 

4, ABOGADO: Sino tiene un abogado, puede llamar a la linea gratuita de CARPLS al (312). 738-9200 pa para asesorfa
legal y referencias 0 visite la Mesa de Consejo (véase arriba). O también puede comunicarse con el “Chicago Volunteer:
Legal Services” al (312) 332-1624. 0 con el “Legal. Assistance Foundation of Metropolitan Chicago” al (312) 3: 341- 1070. .

5. MEDIACION: Si necesita ayuda para negociar con su prestamista, pidale al juez- que refiera sucaso a-
mediacién. Mediacién es una oportunidad para hablar con su prestamista y tratar de Negar a un acuerdo con la.
ayuda de una persona neutral y con conocimiento. Mediacién requiere su presencia y la de su prestamista. Puede
Hevar un abogado, pero no es necesario, Véase #3 para ayuda.

6. RESTABLECIMIENTO: Como el propietatio usted tiene el derecho de poner al corriente su‘hipoteca pagmna los
pagos retrasados, penalidades, honorarios y costos) dentro de 90 dias después de que usted reciba este Emplazamiiento.

7, REDENCION DE LA PROPIEDAD: Como el propietario usted tiene el derecho de vender su casa, refinanciar, 0
pagar el total del préstamo durante e] perfodo de redencién, que es por lo menos siete (7) meses después que reciba.este _
Emplazamiento.

8. CANTIDAD DEL SALDO: Tiene el derecho de obtener una declaracién por escrito de la cantidad necesaria para
pagar su préstamo. Su prestamista hipotecario (identificado en e] #3. arriba) debe proporcionarle esta declaracion dentro
de 10 dias laborales posteriores a haber recibido.su peticion, con tal: de que su peticion. sea por escrito e incluyasu. _
nombre, direccién de la propiedad y cuenta hipotecaria o numero de préstamo. ‘Su primera declaraci6n del saldo sera
gratis.

9, EXCESO DE BIENES: Como el propietario usted tiene el derecho de solicitarle al tribunal el exceso de dinero (sisu’ .
casa se vende por mas de lo que débe) que resulte dela venta de ejecucién de su casa. En la mayoria de los casos no’
necesita un abogado para hacerlo. La Mesa de Consejo de la Division de. Chancery, Cuatto 1303 del Centro Richard J.
Daley, le ayudara a preparar todos los documentos necesarios gratis. El horario de la Mesa de Consejo es de lunes a
viernes de 9:00 A.M. a 4:00 P.M.

10. OBTENGA ASESORIA: Esta informacién no reemplaza asesoria legal de un profesional. Podifa tener otras
opciones. Obtenga asesorfa profesional de un abogado o de un consejero de vivienda certificado por HUD sobre sus
derechos y opciones para evitar la ejecucién hipotecaria. (Véase el #3 arriba)

11. PROCEDA CON PRECAUCION: USTED PODRA SER CONTACTADO POR GENTE OFRECIENDOLE AYUDA PARA
EVITAR LA EJECUCION -HIPOTECARIA. ANTES DE REALIZAR CUALQUIER TRAMITE.CON PERSONAS |

OFRECIENDOLE AYUDA, POR FAVOR COMUNIQUESE CON UN ABOGADO, REPRESENTANTE GUBERNAMENTAL 6
CONSEJERO DE VIVIENDA CERTIFICADO POR HUD PARA ASESORIA.

 

(Rev. 4/09/10) CCH.0100 B
NOTICE TO HOMEOWNERS
FROM CIRCUIT COURT OF COOK COUNTY:
FREE HELP TO HOMEOWNERS IN FORECLOSURE

*DO NOT IGNORE THIS PAGE*

You have been served with a Summons and a mortgage foreclosure Complaint that could cause you to lose your
home. oe

~The Circuit Court of Cook County has a Foreclosure Mediation Program to help you. a
. This program is FREE. cous

You can use the program if:

* You are the owner and occupant of a one-to-four family residential property or condominium unit;
You are the borrower;
The mortgage on your owner-occupied residential property is being foreclosed;
‘The property being foreclosed is your primary residence (your home);
The property is located in Cook County, Illinois; and .
The foreclosure action has a Case Management Date (the date your case is first in front.of the judge)
on or after June 11, 2010.
Mediation is a chance to talk with your lender and.try to work out an agreement with the help of a
knowledgeable, neutral person.

    

 

 

 

 

 

 

  

TO PARTICIPATE IN THE FORECLOSURE MEDIATION PROGRAM, YOU. SHOULD APPEAR IN
COURT ON ‘YOUR CASE MANAGEMENT DATE. This is the first date your case is first in front of the
judge, is identified on the first page of your summons, and is scheduled for approximately 60 days after the date
of filing of the Complaint. You will receive.a notice of this case management date in the mail from the attorney
for the lender.

DO NOT WAIT. Be sure to OPEN YOUR MAIL. To start receiving help immediately for
the Foreclosure Mediation Program, please call 1-877-895-2444, This program is FREE, _

     

    
 

 

  
 

 

You may be contacted by people offering to help you avoid foreclosure. Before entering into-any transaction ;

with a person offering to help you that is not affiliated with the Circuit Court Mediation Program, please contact

     

Circuit Court of Cook County Administrative Order No. 2010-01 requires that this notice be attached to all Mortgage
Foreclosure Summons. ,

(Rey. 4/09/10) CCH 0100 B
NOTIFICACION A PROPIETARIOS DE CASA DEL
TRIBUNAL DE CIRCUITO DEL CONDADO DE COOK:
AYUDA GRATUITA PARA PROPIETARIOS DE CASA EN.

PROCESO DE EJECUCION HIPOTECARIA |

**NO IGNORE ESTA PAGINA**

USTED HA RECIBIDO UN DOCUMENTO LEGAL PORQUE HA SIDO DEMANDADO POR SU BANCO HIPOTECARIO,

Usted ha sido notificado del Emplazamiénto y de la Demanda de Ejecucién Hipotecaria que puede. causar que pierda su
casa,

    

EI Tribunal de Circuito del Condado de Cook tiene un Programa de Mediacién de Ejecucién
Hipotecaria para ayudarle, programa. es GRATIS.

    

Puede usar este programa si:

Usted es el propietario y habitante de una propiedad residencial familiar de 1-4 unidades 0.de un condominio;
Usted.es el prestatario;

El préstamo de su propiedad residencial habitada por el propietario esta eh proceso de ejecucién hipotecaria;
La propiedad en proceso de éjecucién hipotecaria es su residencial principal (su casa);

La propiedad esta ubicada en el Condado de Cook, Illinois; y

La ejecucién hipotecaria tiene una Fecha de Administracién de Caso (la primera fecha en Ja que usted tiene
que presentarse ante el Juez) después del 11 de junio 2010.

Mediaci6n es la oportunidad de hablar con su prestamista y de tratar de llegar a un acuerdo con la ayuda de-una persona
neutral y con conocimiento,

PARA PARTICIPAR EN EL PROGRAMA DE MEDIACION DE EJECUCION HIPOTECARIA, DEBERIA
PRESENTARSE EN EL TRIBUNAL EN SU FECHA DE ADMINISTRACION DE CASO. Esta es la primera
fecha en que tiene que presentarse ante el juez, esta fecha se encuentra en la primera pagina de su Emplazamiento y-es
fijada aproximadamente 60 dias. después de la fecha en que se entablo la Demanda. El abogado del prestamista le
enviara por correo una notificacién de.esta fecha de administracién de caso.

 

         

 

  

  

 

 

NO ESPERE. Asegirese de ABRIR SU CORREO, Para empezar a recibir ayuda immediata del
Programa de Mediacién de Ejecucién Hipotecario, lame al 1-877-895-2444, Este programa es GRATIS.

 

 

   

Usted podra ser contactado por gente ofreciéndole ayuda para evitar la ejecucién hipotecaria. Antes de-realizar
cualquier tramite con personas ofreciéndole ayuda, que no estén afiliados con el Programa de Mediacién del Tribunal de
Circuito, por favor comuniquese con un abogado, representante gubernamental o consejero de vivienda certificado.por.

HUD para asesoria.

     

 

La Orden No. 2010-01 del Tribunal de Circuito del Condado de Cook requiere que esta notificacién sea incluida con todos Ids
Emplazamientos de Ejecucién Hipotecaria.

(Rev, 4/09/10) CCH 0100 B
SERVICE LIST:

Ansarullah H. Dawoudi a/k/a Ansarullah Habeebullah S. Dawoudi (0101), 4909 N. Kruger Avenue, Chicago,
IL 60630 (Cook) oy

Ansarullah H. Dawoudi a/k/a Ansarullah Habeebullah S. Dawoudi (MA) (0102), 6321 W. Dempster Street
Unit #220, Morton Grove, IL 60053 (Cook)

Daphne Dawoudi (0201), 4909 N. Kruger Avenue, Chicago, IL 60630 (Cook)

14-15-07914

(Rev. 4/09/10) CCH 0100 B
